Citation Nr: 1437098	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954. His military decorations include the Combat Infantryman Badge and the Purple Heart Medal. The Veteran died in May 2008. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to service connection for the cause of the Veteran's death. 

In October 2011, the appellant and her daughter testified before the undersigned Veterans Law Judge during a videoconference hearing. A transcript of that hearing is of record. In February 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, additional VA treatment records and a July 2014 Brief submitted by the appellant's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board, in its February 2012 remand, sought a medical opinion as to whether it is at least as likely as not that the May 2008 cardiopulmonary arrest from which, according to the VA donor note, the Veteran died, was incurred or aggravated as a result of active service; or, in the alternative, whether it is at least as likely as not that the Veteran's service-connected bilateral hearing loss, tinnitus, posttraumatic stress disorder (PTSD), or residuals of a shell fragment wound of the right thigh, to include any medications taken to treat these disabilities, caused or contributed substantially or materially to his death or caused or aggravated the May 2008 cardiopulmonary arrest. The Board specifically directed the physician to offer a complete rationale for any opinion rendered and specifically requested that the physician consider and address the articles submitted by the appellant in November 2011 in support of her claim that the Veteran's service-connected PTSD caused the cardiac conditions that led to his death. The Board notes here that the appellant, in March 2013, submitted a similar article. 

A VA physician, in December 2012, offered a two-sentence opinion. The physician opined that none of the conditions contributing to the Veteran's death are related to military service or to his service-connected disabilities. The physician opined that all of the service-connected conditions listed, including medications take to treat such, or treatment for these conditions, could not cause, aggravate, or substantially and materially contribute to the Veteran's cardiopulmonary arrest and death. The physician did not consider and address the articles submitted by the appellant in November 2011 describing a relationship between PTSD and cardiac conditions. The physician did not provide a rationale for the opinion rendered. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). On remand, a sufficient medical opinion is required. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA physician who rendered the December 2012 opinion, or a suitable substitute, to obtain an addendum medical opinion regarding the cause of the Veteran's death. 

The claims folder, including access to the VA paperless claims processing systems containing VA treatment records secured as a result of the Board's February 2012 remand directives, must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the May 2008 cardiopulmonary arrest from which, according to the VA donor note, the Veteran died, was incurred or aggravated as a result of active service; or, in the alternative, whether it is at least as likely as not that the Veteran's service-connected bilateral hearing loss, tinnitus, PTSD, and/or residuals of a shell fragment wound of the right thigh, to include any medications taken to treat these disabilities, caused or contributed substantially or materially to the Veteran's death or caused or aggravated the May 2008 cardiopulmonary arrest. 

In rendering the requested opinion, the physician should consider and address the articles submitted by the appellant in November 2011 and March 2013 in support of her claim that the Veteran's service-connected PTSD caused the cardiac conditions that led to his death.

The complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Review the VA physician's report to ensure that it is in complete compliance with the directives of this remand. If it is deficient in any manner, if the physician does not offer sufficient rationale for any opinion rendered, and/or does not consider and address the articles submitted by the appellant in November 2011 and March 2013, corrective procedures must be implemented. 

3. After ensuring that the development is complete, re-adjudicate the claim. If not fully granted, issue a Supplemental Statement of the Case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



